                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DIENG BIRAME,

                   Petitioner,

      v.                                          Case No. 18-cv-184-pp

DAVID BETH,

                   Respondent.


            ORDER DISMISSING PETITION WITHOUT PREJUDICE
                 FOR LACK OF CASE OR CONTROVERSY


I.    Background

      On February 2, 2018, the petitioner, representing himself, filed a petition

for writ of habeas corpus under 28 U.S.C. §2241. Dkt. No. 1. He also filed a

motion for leave to proceed without prepaying the $5.00 filing fee, dkt. no. 2,

but the docket indicates that he has paid the fee in full. The court will deny the

motion for leave to proceed without prepayment of the filing fee as moot.

      The petitioner indicated that at the time he filed the petition, he was

incarcerated at the Kenosha County Detention Center on an immigration hold

issued by the Department of Homeland Security/Immigrations and Customs

Enforcement.1 Dkt. No. 1. The petition stated that an immigration judge had



1 In a letter dated April 16, 2018, the petitioner notified the court that he had
been transferred to Jerome Combs Detention Center in Kankakee, Illinois. Dkt.
No. 6. While that means that the petitioner no longer is in the custody of
respondent David Beth, the court has not modified the caption of the case for
reasons it will explain.
                                        1

           Case 2:18-cv-00184-PP Filed 05/05/20 Page 1 of 6 Document 8
issued a decision on April 7, 2017, id. at 2, and the petitioner checked a box

indicating he had “been ordered removed or given voluntary departure by an

Immigration Judge[,]” id. at 4. In the section where he was asked to describe

the status of his appeal, the petitioner wrote that

      [t]he immigration judge denied my application incorrectly. The
      immigration judge did not allow my testimony. The immigration
      judge didn’t allow me to explain the harm that happened to my [sic].
      She also say I could move somewhere.

Id. at 8. The petitioner did not write anything under the “Grounds for Relief”

section of his petition, but under “Request for Relief,” he wrote: “According to

US law I need a release from custody Because I have been detained for more

than 6 months. Since I lost my case.” Id. at 12.

      The documents attached the petition shed light on the petitioner’s

predicament. He attached a January 24, 2018 letter from U.S. Immigration and

Customs Enforcement (“ICE”) which stated that on August 24, 2017 and

November 28, 2017, ICE attempted to remove the petitioner but the petitioner’s

behavior at the airport “resulted in an incident/scene which would have made

it unsafe to further pursue [his] transfer and removal at this time.” Dkt. No. 1-2

at 2. In a January 30, 2018 letter to the court, the petitioner explained that he

      fully cooperated with ICE in the return of my self begin [sic] deported
      back to my country. On both occasions when we arrived at the
      airport, they refused to show me any kind of travel documents or to
      let me call my embassy. In return, I refused to board the plane
      because they would not show me where I was being deported to
      other than just telling me to my country.

Dkt. No. 1-2 at 1.




                                        2

         Case 2:18-cv-00184-PP Filed 05/05/20 Page 2 of 6 Document 8
II.   Analysis

      Under Rule 1(b) of the Rules Governing 2254 Cases and Civil L.R. 9(a)(2),

the court applies the Rules Governing Section 2254 Cases to petitions for a writ

of habeas corpus under 28 U.S.C. §2241. Chagala v. Beth, No. 15-CV-531,

2015 WL 2345614, at *1 (E.D. Wis. May 15, 2015). Those rules require the

court to review, or “screen,” the petition. Rule 4 of the Rules Governing Section

2254 Cases states:

      If it plainly appears from the petition and any attached exhibits that
      the petitioner is not entitled to relief in the district court, the judge
      must dismiss the petition and direct the clerk to notify the
      petitioner. If the petition is not dismissed, the judge must order the
      respondent to file an answer, motion, or other response within a
      fixed time, or to take other action the judge may order.

      Under 8 U.S.C. §1231(a)(3), an alien may be detained for ninety days

pending removal. Some aliens, including those who have committed certain

crimes or “have been determined by the Attorney General to be a risk to the

community or unlikely to comply with the order of removal, may be detained

beyond the removal period,” and if they are released, may be subject to other

terms of supervision. See 8 U.S.C. §1231(a)(6). In Zadvyas v. Davis, 533 U.S.

678 (2001), the Supreme Court concluded that six months was a presumptively

reasonable time to detain an alien pending removal under §1231(a)(6). Zadvyas,

533 U.S. at 701. “‘After this 6-month period, once the alien provides good

reason to believe that there is no significant likelihood of removal in the

reasonably foreseeable future, the Government must respond with evidence

sufficient to rebut that showing.’” Belafkih v. Dep’t of Homeland Sec., No. 07-C-



                                         3

         Case 2:18-cv-00184-PP Filed 05/05/20 Page 3 of 6 Document 8
452, 2007 WL 1651327, at *1 (E.D. Wis. June 5, 2007) (quoting Zadvyas, 533

U.S. at 701).

      If what the petitioner asserts is true, then as of the date he filed his

petition, he had been detained for longer than the “presumptive 6-month

period.” Id. Both the petitioner’s letter to this court and ICE’s letter to the

petitioner reflect that the petitioner has had difficulty obtaining the appropriate

travel documents. See Dkt. No. 1-2 at 1-2. This limited information would be

enough to allow the petitioner to proceed past the screening stage.

      But this case has been pending for a long time. The court did not timely

review the petition and deeply regrets its inability to address the petitioner’s

request for relief more promptly. The responsibility falls on the court and the

court alone. It appears that ICE already has removed the petitioner. The court

performed an inmate locator search at Jerome Combs Detention Center; it

turned up no results. Inmate Search, KANKAKEE COUNTRY SHERIFF’S OFFICE,

http://kankakeecountysheriff.com/inmate-search/ (last visited May 4, 2020).

The court performed an inmate locator search at Kenosha County Detention

Center; it turned up no results. Current Inmate Search, KENOSHA COUNTY,

https://www.kenoshacounty.org/1815/Inmate-Searches (last visited May 4,

2020). The court performed an inmate locator search through the Immigrations

and Customs Enforcement’s inmate locator using the petitioner’s immigration

case number; it also turned up no results. Online Detainee Locator System,

U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT, https://locator.ice.gov/odls/

#/index (last visited May 4, 2020).

                                          4

         Case 2:18-cv-00184-PP Filed 05/05/20 Page 4 of 6 Document 8
      Months ago, the court’s staff contacted the Chicago field office of ICE.

Twice, chambers staff was told that the petitioner had been removed from the

country. When the staff member asked for written confirmation, she was told

that she needed to fax a request to the field office. The staff member faxed a

request on February 20, 2020. To date, there has been no response. The court

has not heard from the petitioner since April 16, 2018—over two years.

      Given the evidence that the petitioner is no longer in the country, and

the petitioner’s failure to pursue the case in over two years, the court

concludes that there is no “case or controversy” over which this court has

jurisdiction. See Mjili v. Pollard, No. 16-CV-173-PP, 2016 WL 4626562, at *2-*3

(E.D. Wis. Sept. 9, 2016) (dismissing case after petitioner’s removal for failure

to meet Article III “case or controversy” requirement for subject matter

jurisdiction).

IV.   Conclusion

      The court ORDERS that this petition is DISMISSED WITHOUT

PREJUDICE.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).




                                        5

          Case 2:18-cv-00184-PP Filed 05/05/20 Page 5 of 6 Document 8
      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      The court will send a copy of the petition and this order to the Kenosha

County Sheriff. Under Fed. R. Civ. P. 4(i), the court will also send a copy of the

petition and this order to the United States Attorney for this District, and via

registered or certified mail to the United States Attorney General in

Washington, D.C., the United States Immigration and Customs Enforcement,

and the United States Department of Homeland Security.

      Dated in Milwaukee, Wisconsin this 5th day of May, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6

         Case 2:18-cv-00184-PP Filed 05/05/20 Page 6 of 6 Document 8
